Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.

Notice of Claim Amendments
2.	This official action is issued for latest claim amendments filed on 6/10/2022 that has been entered and made of record.
Response to after Non-Final
3.	Claim 1, 11, are currently amended. Claims 8,18 and 21-30 are cancelled.  No new matter is added. No new claim is added
Allowable Subject Matter

4.	Claims 1-7, 9-17 and 19-20 are allowed.

 Following is Examiner's statement of reason for allowance.
5.	Independent claim 1 and 11  are allowable because prior art fails to teach or suggest, either alone or in combination, A method of correcting errors in searches for electronic content resulting from incorrect transcriptions by an automated speech recognition system, the method comprising: for an incorrect transcription output by one or more automated speech recognition systems, successively submitting, using control circuitry, terms associated with different subsets of terms of the transcription as hint words to the one or more automated speech recognition systems; generating a transcription output by the one or more automated speech recognition systems differs from the incorrect transcription, wherein the transcription output differs from the incorrect transcription in a first subset of the terms of the transcription generated using hint words based on terms in a second subset of the terms of the transcription different from the first subset of the terms of the transcription;  submitting the generated transcription to an electronic content search system for selecting electronic content corresponding to the resulting transcription; and if none of the different subsets results in a resulting transcription different from the incorrect transcription, generating an error message and generating for display representations of the electronic content selected by the electronic content search system.
.

6.	Claims 2-7 and 9-10 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for correcting errors in searches for electronic content of claim 1.
7.	Claims 12-17 and 19-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim11 as the system for correcting errors in searches of electronic content of claim 11.
8.	The closet prior art of  Williams Duncan Lewis, herein after Lewis, (US
	2021/0074277) in view of Olga Kapralova et al (US 2018/0033426) in further
	view of Disambiguation and Error Resolution in Call Transcripts by Jordan
	Hosier, Vijay K. Gurbani, Neil Milstead ,Vail Systems, Inc. Northwestern
University 2019, teaches method and system for correcting errors but further fails to teach for an incorrect transcription output by one or more automated speech recognition systems, successively submitting, using control circuitry, terms associated with different subsets of terms of the transcription as hint words to the one or more automated speech recognition systems, generating a transcription output by the one or more automated speech recognition systems differs from the incorrect transcription, wherein the transcription output differs from the incorrect transcription in a first subset of the terms of the transcription generated using hint words based on terms in a second subset of the terms of the transcription different from the first subset of the terms of the transcription; submitting the generated transcription to an electronic content search system for selecting electronic content corresponding to the resulting transcription; and if none of the different subsets results in a resulting transcription different from the incorrect transcription, generating an error message and generating for display representations of the electronic content selected by the electronic content search system. 
9.		Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677